

Exhibit 10.32.f


AHCA CONTRACT NO. FP020


MINOR MODIFICATION NO. 2


WELLCARE OF FLORIDA, INC., D/B/A
STAYWELL HEALTH PLAN OF FLORIDA, INC.
8735 Henderson Road
Tampa, Florida 33634


AHCA Contract No. FP020, as entered into on the 4th day of February, 2014, is
hereby revised as follows:


1.
Standard Contract, Section III, Item B., Contract Managers, sub-item 1., is
hereby amended to now read as follows:



1.
The Agency’s Contract Manager’s contact information is as follows:



Tylee Culpepper
Agency for Health Care Administration
2727 Mahan Drive, MS #50
Tallahassee, FL 32308
(850) 412-4049


All other terms and conditions of the Contract shall remain unchanged.
WELLCARE OF FLORIDA, INC. D/B/A
 
STATE OF FLORIDA, AGENCY FOR
STAYWELL HEALTH PLAN OF
 
HEALTH CARE ADMINISTRATION
FLORIDA, INC.
 
 
 
 
 
 
 
 
/s/ Gregg MacDonald
 
/s/ Tylee Culpepper
Gregg MacDonald
 
Tylee Culpepper


State President
 
Contract Manager
 
 
 
 
 
Date:
11-3-14
 
Date:
11/17/14
 
 
 
 
 
 
 
 
 
 
 
 
 
APPROVED
 
 
 
 
 
 
 
 
/s/ David Rogers
 
 
 
David Rogers
 
 
 
Assistant Deputy Secretary for Medicaid
 
 
 
Health Systems Development
 
 
 
 
 
 
 
 
Date:
11/17/14


AHCA Contract No. FP020, Minor Modification No. 2, Page 1 of 1